Title: From Thomas Jefferson to George Jefferson, 13 August 1804
From: Jefferson, Thomas
To: Jefferson, George


               
                  
                     Dear Sir
                  
                  Monticello Aug. 13. 04.
               
               Your account came to hand before I left Washington but it was in the hurry of preparation for departure which prevented my attending to it’s contents. observing now that there is a balance against me, I this day desire mr Barnes to remit you 250. D. to cover it. if you can send me a cheese or cheeses to the amount of 20. or 30. 1b. I will thank you. the poorest quality will suit best, as it is for cooking only that it is wanting, and rich cheese will not cook at all. shall we not have the pleasure of seeing you here this season? affectionate salutations.
               
                  
                     Th: Jefferson
                  
               
            